Citation Nr: 1617020	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-05 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim for increased rating.  


FINDINGS OF FACT

The Veteran's left knee disability has been manifested by painful motion and with range of motion, at worst, limited to flexion of 90 degrees, and extension of 0 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (DC) 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in January 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to those elements. Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

The rating of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint. 38 C.F.R. §§ 4.40, 4.45 (2015);  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  Ratings based on limitation of motion of the joint will not be combined with ratings for arthritis of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

The Veteran claims that a current service-connected left knee disability is worse than compensated by a 10 percent rating.  After a thorough review of the competent medical evidence of record, to include multiple VA examinations and VA medical records, the Board finds that the Veteran's left knee disability is manifested by a range of motion, at worst, limited to 90 degrees of flexion and 0 degrees of extension.  The Board finds those limitations and manifestations do not warrant a rating in excess of 10 percent, and the claim for an increased rating must be denied. 

The Veteran is current rated for limitation of flexion of the left knee.  Under Diagnostic Code 5260, used for rating limitation of flexion of a knee, a 10 percent rating is warranted for knee flexion limited to 45 degrees.  A 20 percent rating is warranted for knee flexion limited to 30 degrees.  A maximum 30 percent rating is warranted for knee flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

With regard to limitation of extension, a 10 percent rating is warranted for knee extension limited to 10 degrees.  A 20 percent rating is warranted for knee extension limited to 15 degrees.  A 30 percent rating is warranted for knee extension limited to 20 degrees.  A 40 percent rating is warranted for knee extension limited to 30 degrees.  A maximum 50 percent rating is warranted for knee extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint, but only where the criteria for a compensable rating are met under each Diagnostic Code.  VAOGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).  A claimant who has arthritis or limitation of motion and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).

Other diagnostic codes relating to the knee are Diagnostic Codes 5256 (ankylosis), 5257 (instability), 5258 and 5259 (symptomatic dislocation or removal of semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum).  Those conditions are not shown on examination or any medical evidence of record, and the Board finds that application of those Diagnostic Codes is not warranted.  38 C.F.R. § 4.71a (2015).  Specifically, both VA examinations found no instability.  While the Veteran had a meniscal tear, the evidence does not show that it is symptomatic beyond those symptoms reported and rated for limitation of motion.  

The Veteran's current left knee disability is rated 10 percent for limitation of motion.  Under this Diagnostic Code a knee disability must be limited to 30 degrees of flexion or less and 15 degrees of extension or less to warrant the next higher rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2015). 

During the pendency of the appeal, the Veteran was provided two separate VA examinations for the left knee disability in January 2009 and April 2015.  The Board finds that during both examinations, the Veteran's left knee manifested range of motion no worse than 90 degrees of flexion and 0 degrees of extension, including with repetitive motion testing.

At a January 2009 VA examination, the Veteran was noted with flexion limited to 90 degrees, with normal extension.  During the examination, the examiner noted no evidence of instability or ankylosis, and no objective signs of giving way, instability, stiffness, weakness, or incoordination.  Additionally, the Veteran's disability was noted to require no assistive device, manifested with a normal gait, with no flare-ups.  While the examiner noted objective pain following repeat movement, no additional limitation of range was noted.  The examiner diagnosed mild arthritis and chondromalacia of the left knee. 

At an April 2015 VA examination, the examiner, after a review of the medical records and claims file, diagnosed a left knee status-post meniscus tear surgery and degenerative arthritis.  The Veteran was noted to have pain, swelling, and an inability to stand or walk to prolonged periods of time or distance.  On examination, the examiner noted that the Veteran had abnormal range of motion, with flexion limited to 125 degrees and extension to 0 degrees. The examiner noted no additional functional loss or limitation upon repeat motion testing.  The examiner noted some tenderness and pain in the left knee with evidence of shin splints, or  medial tibial stress syndrome.  X-Rays found degenerative arthritis of the left knee.  However, the Veteran's left knee strength was noted as normal, with no signed of ankylosis or instability.  Ultimately, the examiner noted only mild to moderate functional loss to daily and occupational activities.  Finally, the examiner noted that the Veteran had moderate flare-ups, which occurred after prolonged walking or standing.  The Veteran reported that the flare-ups occurred once a week and lasted for two to three hours at a time, during which the Veteran's range of motion was restricted to nearly half of the Veteran's pre-flare-up range.  The examiner was unable to assess the degree in which the Veteran experienced functional loss due to factors such a pain, weakness, excess fatigability or incoordination, during flare-ups and provided a basis for that inability. 

A review of the post-service VA medical records of file shows objective tests for range-of-motion that show limitation of the left knee.  A March 10, 2007, VA Medical Record found flexion limited to 130 degrees.  A June 3, 2013, VA medical record found flexion limited to 120 degrees, with normal extension.  An October 18, 2014 VA medical record found normal range of motion.  A November 18, 2014. VA medical record found normal range of motion.  Those medical records did not identify or diagnose any additional conditions of the Veteran's left knee that would warrant any higher or separate rating.

Applying the findings of the VA examinations and medical reports to the appropriate Diagnostic Code for limitation of motion for the knee; the next higher 20 percent rating is only warranted where flexion is limited to 30 degrees or extension is limited to 15 degrees of extension.  38 C.F.R. § 4.71(a), Diagnostic Codes 5260, 5261 (2015).  Here, the Veteran's flexion at its worse has only been limited to 90 degrees, with extension of 0 degrees.  Considering the range of motion of the left knee disability, a 10 percent rating is not warranted under either Diagnostic Code 5260 or 5261 for extension.  However, as the Veteran have degenerative joint disease of the left knee, the Veteran's disability warrants a 10 percent rating under Diagnostic Code 5003 for arthritis with a noncompensable level of limitation of motion.  However, no higher or separate rating is warranted, even with consideration of painful motion and other factors.  Furthermore, the level of additional limitation alleged on flare-ups is not shown to be of such frequency or duration to warrant a finding of limitation of motion that warrants any higher or separate rating. 

The Board has also considered any additional disabilities due to pain, weakness, fatigability, or incoordination of a joint that would more nearly approximate a disability picture warranting a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While pain was noted to be present on VA examinations and medical records, there has been no significant change of function or range of motion on repetition identified on any examination of the left knee.  Therefore, functional loss due to pain is rated at the same level where functional loss/motion is impeded.  A range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion is considered.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  While the Board acknowledges that the Veteran has asserted he experiences flare-ups that cause further limitation of motion to nearly half of the normal tested range, the Board finds that the Veteran to be not competent to adequately assess the specific degree of limitation with regard to the objective standards of the Diagnostic Code.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, both VA examiners noted no additional limitation of motion after repetitive testing, and neither identified any further functional loss due to pain, weakness, excess fatigability, or incoordination.  The most recent VA examiner was not able to corroborate the limitation on flare-up as the Veteran was not experiencing flare-up at the time of the examination.  However, the limitation of flexion shown on examination was to 125 degrees.  Half of that, as stated by the Veteran during flare-up, would still not warrant a compensable rating.  It is unclear what level of extension was alleged and the examiner was not able to corroborate limitation of extension during flare-up.  The Board finds that the evidence offered by these medical professionals to be more probative and as such, the current rating appropriately compensates the Veteran for functional loss due to knee pain.  38 C.F.R. § 4.59 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board finds that the preponderance of the evidence is against a claim for a rating in excess of 10 percent for a left knee disability.  The evidence shows that the Veteran's disability does not warrant a higher rating or separate rating under any Diagnostic Code for rating the knee.  As the preponderance of evidence is against the finding for a higher rating, the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015). 

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the knee disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the Veteran's knee disabilities is in excess of that contemplated by the assigned ratings.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for higher ratings. The evidence does not show frequent hospitalizations, beyond that anticipated by the assigned ratings.  The evidence does not show marked interference with employment due to the knee disabilities.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted. 


ORDER

Entitlement to a rating in excess of 10 percent for a left knee disability is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


